         Case 1:21-cv-00100-EGS Document 60 Filed 02/08/21 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

                                              )
NANCY GIMENA HUISHA-HUISHA, et al.,           )
                                              )
Plaintiffs,                                   )
                                              )
                                              )
v.                                            )
                                              ) No. 1:21-CV-00100-EGS
DAVID PEKOSKE, Acting Secretary of Homeland   )
Security, in his official capacity, et al.,   )
                                              )
Defendants.                                   )
                                              )


     PLAINTIFFS’ EMERGENCY MOTION FOR STAY OF REMOVAL OF THE
          DESENCLOS/EMILE, JEAN, LALUNE. THOMAS FAMILIES
         Case 1:21-cv-00100-EGS Document 60 Filed 02/08/21 Page 2 of 4




       Plaintiffs respectfully seek an emergency stay of removal for the below four families,

who belong to the proposed Class in this case. The family is potentially in danger of

imminent expulsion as early as Tuesday, February 9, 2021.

       The family members and their identification numbers are:

   •   Ketlene Emile (SID#369-736-280), Michel Riverson Cliff Salis Desenclos (SID#369-

       736-194), and their minor child A.D.E. (SID#369-736-308).

   •   David Jean (SID# 369-789-160), Edwidge Civil (SID#369-789-185), and their minor

       child A.J. (SID#369-789-192).

   •   Danie Lalune (SID# 369-782-922), Wesley Lalune (SID# 369-782-907), and their two

       minor children D.L. (SID# 369-782-935) and C.M.L. (SID# 369-782-949).

   •   Clema Thomas (SID#369-781-406), Lyesse Sylen (SID#369-783-314), and their minor

       children A.G.T.S. (SID#369-781-423) and A.G.D. (SID#369-783-326).

       As the Court is aware, the families in this case are subjected to the Title 42 Process, and

the Court has previously stayed the removal of other families facing imminent expulsion.

Counsel for Plaintiffs recently became aware of the family at issue in this Motion, who are

likewise being subjected to the Title 42 Process and are part of the proposed Class in this case.

Given their potentially imminent removal, Plaintiffs respectfully seek an emergency stay of

removal for this family.

       A stay of removal is amply warranted. For all the reasons explained in Plaintiffs’ prior

motions for stays of removal, which the Court granted, these four families have a strong

likelihood of success on the merits to their challenge to the Title 42 Process. See ECF No. 5-1 at

7-15. And the equities likewise tip sharply in favor of a stay here. See id. at 4-7. As set forth in

the accompanying declarations, the families fled to the United States seeking humanitarian



                                                 1
            Case 1:21-cv-00100-EGS Document 60 Filed 02/08/21 Page 3 of 4




protection, and are in grave danger of persecution and other harm if they are summarily expelled.

Moreover, as this Court previously explained, the threatened expulsion of noncitizens in violation

of their statutory rights to “apply for asylum or withholding of removal” is itself irreparable, as

“[o]nce expelled from the United States and outside the jurisdiction of the Court, it is not clear that a

remedy can be provided.” P.J.E.S. v. Wolf, __ F. Supp. 3d. ___, No. 20-CV-2245-EGS, 2020 WL

6770508, at *13 (D.D.C. Nov. 18, 2020). 1 By contrast, the government will suffer minimal prejudice

from a stay of removal of these families, particularly where removing them is ultra vires and contrary

to the statutes Congress enacted. See ECF No. 5-1 at 7; J.B.B.C. v. Wolf, No. 20-CV-1509-CJN,

2020 WL 6041870, at *8 (D.D.C. June 26, 2020).

          On Monday, February 8, 2021, counsel for Plaintiffs contacted counsel for Defendants

Sean Tepe regarding this family. As of the time of this filing, counsel for Plaintiffs was not able

to ascertain Defendants’ position on this motion.

                                           CONCLUSION

          The Court should issue a stay of the removal of Desenclos/Emile, Jean, Lalune, and

Thomas, as identified above.


Dated: February 8, 2021                              Respectfully submitted,


    Stephen B. Kang**                                   /s/ Jamie L. Crook
    Cody Wofsy**                                        Jamie L. Crook (D.C. Bar No. 1002504)
    Morgan Russell**                                    Karen Musalo
    American Civil Liberties Union Foundation,          Neela Chakravartula
    Immigrants’ Rights Project                          Center for Gender & Refugee Studies
    39 Drumm Street                                     UC Hastings College of the Law
    San Francisco, CA 94111                             200 McAllister Street

1
 On Friday, January 29, 2021, a motions panel of the D.C. Circuit stayed the P.J.E.S.
preliminary injunction pending appeal and expedited the appeal. See Order, P.J.E.S. v. Pekoske,
No. 20-5357 (D.C. Cir. Jan. 29, 2021), Doc. # 1882899. As this Court has noted, “the D.C.
Circuit's order is not published and was issued without opinion or reasoning.” Order Granting
Stay (Feb. 1, 2021).


                                                    2
        Case 1:21-cv-00100-EGS Document 60 Filed 02/08/21 Page 4 of 4




Tel: (415) 343-0770                             San Francisco, CA 94102
                                                Tel: (415) 565-4877
Andre Segura
Kathryn Huddleston                              Celso J. Perez (D.C. Bar No. 1034959)
Rochelle Garza                                  Lee Gelernt**
Brantley Shaw Drake                             Daniel A. Galindo**
American Civil Liberties Union Foundation       Omar Jadwat**
of Texas, Inc.                                  Ming Cheung**
5225 Katy Freeway, Suite 350                    American Civil Liberties Union Foundation,
Houston, Texas 77007                            Immigrants’ Rights Project
Tel: (713) 942-8146                             125 Broad Street, 18th Floor
                                                New York, NY 10004
Tamara F. Goodlette*                            Tel: (212) 549-2600
Refugee and Immigrant Center for                Robert Silverman*
Legal Education and Legal Services              Irit Tamir*
(RAICES)                                        Oxfam America
802 Kentucky Avenue                             Boston, MA 02115, Suite 500
San Antonio, TX 78201                           Tel: (617) 482-1211
Tel: (210) 960-3206
                                                Scott Michelman (D.C. Bar No. 1006945)
Karla M. Vargas**                               Arthur B. Spitzer (D.C. Bar No. 235960)
Texas Civil Rights Project                      American Civil Liberties Union Foundation of
1017 W. Hackberry Ave.                          the District of Columbia
Alamo, Texas 78516                              915 15th Street NW, Second Floor
Tel: (956) 787-8171                             Washington, D.C. 20005
                                                Tel: (202) 457-0800

                                                Attorneys for Plaintiffs

                                                *Pro hac vice application forthcoming
                                                **Admitted pro hac vice




                                            3
